Citation Nr: 0619085	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1954 
to February 1957.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned at 
a Travel Board hearing in November 2005.  A transcript of 
this hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he currently has hearing loss and 
tinnitus as a direct result of his active military service.  
Specifically, he claims that he spent time on the rifle range 
during service, and that he was not provided hearing 
protection.  Upon further review of the record, the Board 
finds that additional development is needed in this appeal 
with regard to some claimed private treatment records.

The veteran served in the United States Marine Corps from 
February 1954 to February 1957, and his military specialty 
was a field artillery cannoneer.  At his November 2005 
hearing before the undersigned, he stated that he spent eight 
hours a day on the rifle range for four months straight with 
no hearing protection.  He reported that he sometimes used 
cigarette filters for hearing protection, but that there were 
not many around.  He stated that he first noticed hearing 
loss and ringing in his ears around that time period.  He 
also stated that following service separation he was first 
tested for hearing loss in 1957 when he went to work for El 
Paso Natural Gas Company, a company from which he retired 
approximately eight years ago.  He maintains that his hearing 
was down at that time, but it did not prevent him from 
getting the job.
 
A review of the record reveals that in March 2003 the veteran 
submitted a form authorizing VA to obtain private treatment 
records from El Paso Natural Gas Company.  The veteran did 
not provide a specific address for the company, but he 
indicated that the company was now located in Colorado 
Springs, Colorado.  It does not appear that the RO made any 
attempts to obtain those records, including contacting the 
veteran for more information or telling him that he did not 
provide enough information for them to request the records.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002).   This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  In the present case, the veteran has provided a 
company name (El Paso Natural Gas Company), a city (Colorado 
Springs, Colorado) and a date (1957).  As such, some efforts 
should be made to ascertain if the claimed hearing test 
records are still available, and if so, to obtain copies.  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.	Using the veteran's completed 
authorization form that he submitted in 
March 2003, combined with the 
information provided in his November 
2005 hearing (as explained in the body 
of the remand above), please take 
appropriate action to attempt to obtain 
the veteran's 1957 hearing test records 
from El Paso Natural Gas Company, which 
is now located in Colorado Springs, 
Colorado.  If the records are 
unavailable, or if there is a reason 
that they cannot be obtained, the 
record should be clearly documented to 
reflect such, and the veteran should be 
notified accordingly.

2.	Following the action requested in 
paragraph one, the claim should be 
readjudicated.  If the claim is still 
denied please furnish the appellant and 
his representative with a Supplemental 
Statement of the Case (SSOC) and allow 
them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


